DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“forming images of said everted eyelid using an imaging system” and “recording said images using a detection system” in claim 1; and 
“an imaging system to form images of said everted eyelid” and “a detection system” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demos (US 2008/0267472), and further in view of Grenon et al. (US 2008/0081996), hereinafter “Grenon”, and Korb et al. (US 2015/0138504), hereinafter “Korb”.
Regarding claim 1, Demo teaches a method performed by a multispectral or hyperspectral tissue imaging device (abstract, paragraphs [0022], [0042], Fig. 1), the method comprising:
directing light from a broadband illuminator (ref 10, paragraph [0033]) toward at least a portion of a tissue of a subject (paragraph [0033]), wherein said light covers visible and infrared spectra (paragraph [0033]);
forming images of said tissue using an imaging system (ref 106, paragraph [0036]);
recording said images using a detection system (Fig. 1, refs 122, 124, 132, 138, 130, 136, 104, paragraphs [0038]-[0040]), wherein said detection system separates said images into a plurality of spectral channels with optical filters or a dispersive optical element (ref 104, beamsplitter, and refs 138, 134, NIR pass and Visible pass filters, paragraphs [0038]-[0039]), wherein said a plurality of spectral channels comprise at least one visible spectral channel and at least one infrared spectral channel (refs 124, 122l paragraphs [0032], [0040]);
digitally processing said recorded images to obtain spatial and spectral information (paragraphs [0026], [0026]);
evaluating health of at least one meibomian gland of said tissue by analyzing said spatial and spectral information (paragraph [0025]).
Demos is silent regarding wherein the tissue is meibomian gland of an everted eyelid and

However, Grenon teaches an imaging device (abstract, paragraph [0028]) including wherein the tissue is meibomian gland of an everted eyelid (paragraph [0023]).
Furthermore, Korb teaches ocular measurement (abstract) including displaying said recorded images to adjust a relative position of said subject to optimize image quality (paragraph [0168]);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Grenon and Korb by including wherein the tissue is meibomian gland of an everted wherein the tissue is meibomian gland of an everted eyelid and displaying said recorded images to adjust a relative position of said subject to optimize image quality as Demos contemplates that its device can be used for various tissue imaging embodiments (paragraph [0051]) and Grenon teaches that visible and IR imaging (paragraph [0028]) of the Meibomian gland is useful for diagnosis of disease (paragraph [0002]) and to align the subject for accurate measurement as taught by Korb.
Regarding claim 2, Demos teaches controlling said broadband illuminator, said imaging system, and said detection system with a control system (paragraph [0032]; paragraph [0040] incorporates by reference the source disclosed in US Pat 7257437, which teaches a polarizer in the source and polarization state, col. 5, lines 34-35).
Regarding claim 3, Demos teaches wherein said illuminator comprises a polarizer with at least one polarization state (paragraph [0040] incorporates by reference the source disclosed in 
Regarding claim 4, Demos teaches wherein an analyzer is placed in either said imaging system or said detection system, wherein said analyzer comprises at least one polarization state (paragraph [0030] incorporates by reference the detection disclosed in US Pat 7257437, which teaches a polarizer in the source and polarization state, col. 5, lines 60-67).
Regarding claim 6, Demos is silent regarding wherein said illuminator directs light toward said everted eyelid with direct illumination without contacting said everted eyelid, wherein reflected and back scattered light from said everted eyelid is collected into said imaging system.
However, Grenon teaches wherein said illuminator directs light toward said everted eyelid with direct illumination without contacting said everted eyelid, wherein reflected and back scattered light from said everted eyelid is collected into said imaging system (paragraph [0138]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Grenon by including wherein said illuminator directs light toward said everted eyelid with direct illumination without contacting said everted eyelid, wherein reflected and back scattered light from said everted eyelid is collected into said imaging system in order to visualize the gland (paragraph [0138]).
Regarding claim 8, Demos teaches wherein said illuminator comprises a tunable narrow band filter or a dispersive optical element to adjust the illumination spectrum (paragraph 
Regarding claim 9, Demos teaches wherein said detection system is a spectrometer system (paragraph [0045]).
Regarding claim 11, Demos teaches wherein said optical filters are narrow band spectral filters or dichroic beamsplitters (NIR pass and Visible pass filters, paragraphs [0038]-[0039]).
Regarding claim 12, Demos teaches wherein said dispersive optical element is a member selected from a group consisting of a transmission grating, a reflective diffraction grating, a holographic grating, a prism, and a diffractive lens (paragraph [0030] incorporates by reference the detection disclosed in US Pat 7257437, which teaches dispersion optics, col. 12, lines 45-50.   The examiner takes Official Notice that the listed elements are well known dispersive elements, and advantageously used to disperse light in a hyperspectral imager).
Regarding claim 18, Demos is silent regarding wherein evaluating health comprises assessing an interconnection of palpebral vasculature and said at least one gland by image fusion with said at least one visible spectral channel and said at least one infrared spectral channel.
However, Grenon teaches wherein evaluating health comprises assessing an interconnection of palpebral vasculature and said at least one gland by image fusion with said at least one visible spectral channel and said at least one infrared spectral channel (paragraphs [0159], [0161], [0171]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of 
Regarding claim 19, Demos is silent regarding wherein evaluating health comprises evaluating meibomian gland orifice obstruction and palpebral vasculature of the everted eyelid with images of an eyelid margin.
However, Grenon teaches wherein evaluating health comprises evaluating meibomian gland orifice obstruction and palpebral vasculature of the everted eyelid with images of an eyelid margin (paragraphs [0030], [0149], [0152]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Grenon by including wherein evaluating health comprises evaluating meibomian gland orifice obstruction and palpebral vasculature of the everted eyelid with images of an eyelid margin in order to diagnose disease (paragraph [0002]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Demos, Grenon, and Korb as applied to claims 1 and 4 above, and further in view of Liu (US 2018/0270474).
Regarding claim 5
However, Liu teaches a hyperspectral imager (abstract) including at least one pair of polarization states of said polarizer and said analyzer are chosen to minimize superficial surface reflection (paragraph [0132]).  Grenon teaches the everted eyelid (paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Liu by including wherein at least one pair of polarization states of said polarizer and said analyzer are chosen to minimize superficial surface reflection of said everted eyelid in order to more clearly view the tissue sample.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Demos, Grenon, and Korb as applied to claim 1 above, and further in view of Grenon et al (US 2014/0330129), hereinafter “Grenon II”.
Regarding claim 7, Demos is silent regarding wherein said illuminator is placed behind a cutaneous side of said everted eyelid with transillumination, wherein transmitted and forward scattered light through said everted eyelid is collected into said imaging system.
However, Grenon II teaches Meibomian-gland imaging (abstract) including wherein said illuminator is placed behind a cutaneous side of said everted eyelid with transillumination, wherein transmitted and forward scattered light through said everted eyelid is collected into said imaging system. (Figs. 8, 10, paragraph [0079]]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Grenon II by including wherein said illuminator is placed behind a cutaneous side of said everted eyelid with transillumination, wherein transmitted and forward scattered light through .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Demos, Grenon, and Korb as applied to claims 1 and 9 above, and further in view of Soliz et al (US 6992775), hereinafter “Soliz”.
Regarding claim 10, Demos is silent regarding wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a Czerny-Turner spectrometer, a Littrow spectrometer, an Ebert-Fastie spectrometer, an Eagle spectrometer, a Wadsworth spectrometer, a Dyson spectrometer, and a Fourier transform spectrometer.
However, Soliz teaches a hyperspectral imager (abstract) including wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a Czerny-Turner spectrometer, a Littrow spectrometer, an Ebert-Fastie spectrometer, an Eagle spectrometer, a Wadsworth spectrometer, a Dyson spectrometer, and a Fourier transform spectrometer (col. 3, lines 55-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Liu by including wherein said spectrometer system comprises a member selected from a group consisting of a transmissive spectrometer, a Czerny-Turner spectrometer, a Littrow spectrometer, an Ebert-Fastie spectrometer, an Eagle spectrometer, a Wadsworth spectrometer, a Dyson spectrometer, and a Fourier transform spectrometer in order to encode the entire spectral signature of the sample region.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demos, Grenon, and Korb as applied to claim 1 above, and further in view of Arita et al (US 2015/0141837), hereinafter “Arita”.
Regarding claim 13, Demos is silent regarding wherein said digital processing comprises: image preprocessing; feature extraction; segmentation, wherein a region of interest of meibomian glands is designated and separated in said images; parameter estimation, wherein characterization parameters of said everted eyelid are estimated; evaluation, wherein pathological attributes and conditions are evaluated.
However, Arita teaches Meibomian-gland imaging (abstract) including wherein digital processing comprises: image preprocessing (paragraph [0062]); feature extraction (paragraph [0060]); segmentation (paragraphs [0065], [0086]), wherein a region of interest of meibomian glands is designated and separated in said images (paragraph [0061]); parameter estimation, wherein characterization parameters of said everted eyelid are estimated (paragraph [0061]); evaluation, wherein pathological attributes and conditions are evaluated (paragraph [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Arita by including wherein said digital processing comprises: image preprocessing; feature extraction; segmentation, wherein a region of interest of meibomian glands is designated and separated in said images; parameter estimation, wherein characterization parameters of said everted eyelid are estimated; evaluation, wherein pathological attributes and conditions are evaluated in order to diagnose disease (paragraph [0076]).
Regarding claim 14, Demos is silent regarding wherein said image preprocessing comprises reflectance calibration, transmittance calibration, image smoothing, contrast enhancement, and removal of illumination nonuniformity.
However, Arita teaches Meibomian-gland imaging (abstract) including wherein said image preprocessing comprises reflectance calibration, transmittance calibration, image smoothing, contrast enhancement, and removal of illumination nonuniformity (paragraph [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Arita by including wherein said image preprocessing comprises reflectance calibration, transmittance calibration, image smoothing, contrast enhancement, and removal of illumination nonuniformity in order to better view the sample (paragraph [0076]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Demos, Grenon, Korb, and Arita as applied to claims 1 and 13 above, and further in view of Panasyuk et al (US 2013/0131517), hereinafter “Panasyuk”.
Regarding claim 15, Demos is silent regarding wherein said feature extraction comprises: generating additional digital spectral channels, by combination of at least two of said plurality of spectral channels of said detection system; generating false color images of said everted eyelid by selecting and combining spectral channels out of said plurality of spectral channels of said detection system and said additional digital spectral channels.
However, Panasyuk teaches tissue imaging (abstract) including wherein said feature extraction comprises: generating additional digital spectral channels, by combination of at least 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Panasyuk by including wherein said feature extraction comprises: generating additional digital spectral channels, by combination of at least two of said plurality of spectral channels of said detection system (paragraph [0017]); generating false color images of said everted eyelid by selecting and combining spectral channels out of said plurality of spectral channels of said detection system and said additional digital spectral channels in order to improve the image analysts by a human (paragraph [0079]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Demos, Grenon, Korb, and Arita as applied to claims 1 and 13 above, and further in view of Solanki et al. (US 2015/0110372), hereinafter “Solanki”.
Regarding claim 16, Demos is silent regarding wherein said parameter estimation comprises a multilayer model of said everted eyelid, wherein each layer is modeled by said characterization parameters, wherein an inverse model based on a parametric method or a machine learning method is used for said parameter estimation.
However, Solanki teaches tissue imaging (abstract) including wherein said parameter estimation comprises a multilayer model of said everted eyelid, wherein each layer is modeled 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Solanki by including wherein said parameter estimation comprises a multilayer model of said everted eyelid, wherein each layer is modeled by said characterization parameters, wherein an inverse model based on a parametric method or a machine learning method is used for said parameter estimation in order to automate the process of the diagnosis.
Regarding claim 17, Demos is silent regarding wherein said machine learning method comprises a member selected from a group consisting of support vector machines, artificial neural networks, k-nearest neighbors algorithm.
However, Solanki teaches tissue imaging (abstract) including wherein said machine learning method comprises a member selected from a group consisting of support vector machines, artificial neural networks, k-nearest neighbors algorithm (paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Solanki by including wherein said machine learning method comprises a member selected from a group consisting of support vector machines, artificial neural networks, k-nearest neighbors algorithm in order to automate the process of the diagnosis.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Demos (US 2008/0267472), and further in view of Grenon et al. (US 2008/0081996), hereinafter “Grenon”.
Regarding claim 20, Demo teaches a multispectral or hyperspectral tissue imaging device (abstract, paragraphs [0022], [0042], Fig. 1), comprising:
a broadband illuminator (ref 10, paragraph [0033]) to direct light toward at least a portion of a tissue of a subject (paragraph [0033]), wherein said light covers visible and infrared spectra (paragraph [0033]);
an imaging system to form images of said tissue (ref 106, paragraph [0036]);
a detection system (Fig. 1, refs 122, 124, 132, 138, 130, 136, 104, paragraphs [0038]-[0040]), wherein said detection system separates said images into a plurality of spectral channels with optical filters or a dispersive optical element (ref 104, beamsplitter, and refs 138, 134, NIR pass and Visible pass filters, paragraphs [0038]-[0039]), wherein said plurality of spectral channels comprise at least one visible spectral channel and at least one infrared spectral channel (refs 124, 122l paragraphs [0032], [0040]).
Demos is silent regarding wherein the tissue is meibomian gland of an everted eyelid.
However, Grenon teaches an imaging device (abstract, paragraph [0028]) including wherein the tissue is meibomian gland of an everted eyelid (paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Demos with the teaching of Grenon by including wherein the tissue is meibomian gland of an everted eyelid as Demos contemplates that its device can be used for various tissue imaging embodiments (paragraph [0051]) and Grenon teaches that visible and IR imaging (paragraph [0028]) of the Meibomian gland is useful for diagnosis of disease (paragraph [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877